Citation Nr: 1022930	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental disability 
and dizziness, including as due to residuals of a head 
trauma.  


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 9, 1980 to 
October 14, 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 2010, the Veteran testified in a Video Conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that the Veteran claimed service connection 
for a mental disability as well as dizziness, both 
potentially resulting from a head trauma.  A claim for 
service connection for a mental disorder might encompass 
claims for service connection of any mental disability that 
may recently be encompassed by several factors, including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
and that the Secretary obtains in support of the claim.  
Clemens v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the 
symptoms, including dizziness, appear to be encompassed by 
the mental disability.  As such, the Board has restructured 
the issue to include both dizziness and a mental disability.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed February 1998 rating decision, the RO 
denied reopening the Veteran's claim for service connection 
for a nervous condition including schizophrenia because the 
evidence did not show an injury or symptoms in service or 
manifestation within one year after service.  

3.	By an unappealed May 1998 decision, the Board denied the 
Veteran's claim for service connection for dizziness because 
the evidence did not show a head injury or symptoms in 
service or a nexus between dizziness and service.  

4.	Evidence received subsequent to the 1998 decisions is 
evidence not previously submitted to agency decision makers, 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not present a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

1.	The February 1998 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).   

2.	The May 1998 Board decision is final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 20.1100 (1997).  

3.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for a mental 
disability and dizziness, including as due to residuals of a 
head trauma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in January 2007 
included the criteria for reopening the previously denied 
claims, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denials.  

The VCAA letter also included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Ro also attempted to obtain the Social Security 
Administration records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
not afforded a VA medical examination since his claim to 
reopen was filed in December 2006.  VA is not required to 
provide an examination unless new and material evidence has 
been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that his claims for service connection 
should be reopened.  As a preliminary matter, the Board notes 
that the Veteran's current claim is one involving entitlement 
to service connection for a mental disability and for 
dizziness.  These claims are based upon the same factual 
basis as his previous claims, which were last denied in the 
February 1998 rating decision and the May 1998 Board 
decision, respectively.  As such, it is appropriate for the 
Board to consider these claims as a request to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claims for a 
mental disability and dizziness were denied because the 
evidence did not show an injury or symptoms in service, did 
not show a mental disability within one year after service 
and there was no nexus between his symptoms and service.  The 
Veteran did not appeal these decisions and the decisions 
became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009). 

Although the RO did not reopen the Veteran's claims for 
service connection, such a determination, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the February 1998 RO 
decision and the May 1998 Board decision are the last final 
disallowances with regard to the Veteran's claims, the Board 
must review all of the evidence submitted since those actions 
to determine whether the Veteran's claims for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).    

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The evidence reviewed by the RO in February 1998 and by the 
Board in May 1998 was essentially the same.  The agencies 
reviewed the service treatment records which did not show an 
injury in service, symptoms of a mental disability in service 
or dizziness in service.  Personnel records were also 
obtained which did not show an injury in service or a Medical 
Evaluation Board proceeding.  Private medical evidence was 
also reviewed which showed that treatment for the Veteran's 
conditions began in 1984.  There was also a response from the 
Social Security Administration, which revealed that the 
Veteran's records were destroyed.  The agencies also reviewed 
VA examinations in 1997 which did not confirm that a head 
injury occurred in service or that schizophrenia or dizziness 
were related to a head injury.  Additionally, the Veteran's 
statements that his symptoms began shortly after service 
because he was beaten in the head by approximately 60 men in 
service were considered in 1998.    

Since the 1998 decisions, private medical evidence and lay 
statements were submitted.  The private medical evidence 
shows that the Veteran received treatment for schizophrenia.  
The medical records are dated from 1985 to 1992.  These 
records show that the Veteran reported a history of a head 
injury in service; however, they do not show that there was 
actually a head injury in service or that the symptoms of 
schizophrenia or dizziness in service were due to an injury 
in service.  Although this evidence is new and had not been 
previously considered, the evidence is not material because 
it does not relate to what occurred in service or within one 
year after service, which were the unestablished facts 
necessary to substantiate the claim.  As the private evidence 
does not relate to the etiology of the Veteran schizophrenia 
or dizziness, the evidence does not raise a reasonable 
possibility of substantiating the claim and is therefore not 
material.  

Additionally, the lay statement submitted also do not show 
that there was an actual head injury in service or that there 
were symptoms of schizophrenia or dizziness in service or 
within one year after service.  The statements are 
duplicative of the Veteran's assertions prior to his claim in 
2006.  The lay statements are duplicative of the Veteran's 
statements that there was an injury in service and that his 
symptoms began shortly after service.  Even accepting these 
statements as credible, they are duplicative and do not raise 
a reasonable possibility of substantiating the Veteran's 
claim because the assertions were previously considered by 
the prior adjudicating agencies.  Although the lay statements 
are new, they are not material because they are cumulative 
and redundant of the Veteran's prior assertions.  

After a thorough review of the evidence submitted after the 
previous denials in 1998, the Board does not find that new 
and material evidence has been submitted and the claim for 
service connection for schizophrenia and dizziness including 
as due to a head injury is not reopened.		


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
schizophrenia and dizziness, including as due to a head 
injury is not reopened and his claim remains denied.




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


